    Case 3:20-cv-00569-MPS Document 27-1 Filed 05/11/20 Page 1 of 2



                           Declaration of Kenneth Cassidy

1. I am currently incarcerated at FCI Danbury. My Bureau of Prisons (“BOP”) Register
   Number is 48169-054.

2. I am 54 years old. I am currently housed in the D unit at FCI Danbury. There are
   approximately 60 men in my unit right now.

3. On Thursday, May 7, 2020, a man who sleeps in the bunk bed next to me (an arms’
   length away) tested positive for COVID-19. I know this man’s name but will not use it
   here to maintain his privacy.

4. On the morning of May 7, I walked this man to the case manager’s office because he was
   so sick. The case manager told him to go lay down. I told the man to go bang on the case
   manager’s door and demand help. After he did this, he was escorted to medical.

5. This man had been asking for medical help for two weeks and each time was told that he
   did not have a fever and should just go lay down. I saw him being turned away on
   multiple occasions.

6. After this man was removed from the unit on May 7, his bed sheets and blankets were left
   on his bed, which is right across from my bed. His towels were left in his area too. As of
   today, these items have not been removed and his area has not been cleaned. When we
   complained to staff, we were told to clean the area ourselves. However, we were not
   given cleaning supplies and protective equipment to do this cleaning.

7. A man who came into the unit from the SHU was put in the top bunk right above where
   the man who tested positive for COVID-19 had been sleeping.

8. A second man was also removed from the unit on May 7. I know this man’s name as well
   but will not use it here to maintain his privacy. I understand from a government filing in
   my compassionate release case that this second man tested negative for COVID-19. This
   man slept two bunks away from me and has been sick for around two months. He was
   passing blood in his stool, which he showed to me and other inmates. He asked for
   medical care on many occasions.

9. Through the window in my unit, I saw this second man being escorted to the A unit. My
   understanding is that the A unit is for those inmates who have tested positive for the
   virus.

10. Staff have not removed the dirty laundry and dirty clothes from this second man’s bed
    and living area, and they have refused to clean the area.

11. I am not aware of anyone in the unit who has been tested for COVID-19 since May 7,
    other than the two men who were removed that day.
     Case 3:20-cv-00569-MPS Document 27-1 Filed 05/11/20 Page 2 of 2



12. I am aware of three other men in my unit who tested positive prior to May 7.

13. Multiple men are currently showing symptoms of COVID-19 and have not been tested.
    One of the men who is coughing has COPD and is refusing to wear a mask.

14. No medical staff have been in the unit since Friday, May 8.

15. I am concerned about my cardiac condition because I am having numbness in the left side
    of my face and my left arm is weaker than normal.

16. I suffer from serious chronic medical conditions including asthma, coronary artery
    disease, hypertension, Prinzmetal angina, cervical disc disease, lumbar disc disease,
    gastroesophageal reflux disease (GERD), Barrett’s esophagus, and diverticulitis resulting
    in a hernia in the colon wall. I have a soft tissue mass on my upper cervical spine
    resulting in partial paralysis that requires immediate surgery. I have had three heart
    attacks and have had pneumonia in my right lung more than 20 times. I cannot digest
    rice, beans or greens. I am severely allergic to ragweed, shellfish, trees and chlorophyll
    (including in green vegetables). I am morbidly obese.

17. I was seen by a physician’s assistant on April 29 who said an emergency cardiac
    catheterization and colonoscopy would be ordered. To date, I have not had these
    procedures. When a procedure is ordered, it will appear in an inmate’s Trulincs account
    under “consultation.” The procedures I was told would be ordered do not appear in my
    account. I was also told on April 29 that I would be reevaluated again in a week to see if
    my cardiac medication needed to be adjusted. I have not been seen since April 29.

18. Although a BOP doctor at FCI Danbury ordered that I be provided with a special medical
    diet, this diet is not being provided to me. I cannot digest food containing chlorophyll,
    which is in much of the food being provided. The doctor told me that the cardiac episodes
    I am having may be related to the special medical diet not being given. I have been
    experiencing severe discomfort and sharp pains in my abdominal wall.

19. I declare under the penalty of perjury that the contents of this declaration are true and correct
    to the best of my knowledge. I will sign a hard copy of this declaration at my earliest
    opportunity.


                                            _____/s/____________
                                            Kenneth Cassidy
                                            May 10, 2020
